206 F. Supp. 2d 1367 (2002)
In re W.E. HALL CO., INC., PATENT LITIGATION
W.E. Hall Co., Inc.
v.
Atlanta Corrugating, LLC, N.D. Georgia, C.A., No. 1:01-1261
W.E. Hall Co., Inc.
v.
Charlotte Corrugating, LLC, et al., W.D. Michigan, C.A. No. 1:01-611
No. MDL-1462.
Judicial Panel on Multidistrict Litigation.
June 17, 2002.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, MOREY L. SEAR, BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENSEN and J. FREDERICK MOTZ, Judges of the Panel.


*1368 ORDER DENYING TRANSFER

WILLIAM TERRELL HODGES, Chairman.
This litigation consists of two actions pending, respectively, in the Northern District of Georgia and the Western District of Michigan. W.E. Hall Co., Inc., the plaintiff in both actions, moves the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the Northern District of Georgia. Defendants in the Michigan action (the only responding parties) agree on centralization, but they favor selection of the Western District of Michigan rather than the Northern District of Georgia as transferee district.
On the basis of the papers filed and hearing session held, the Panel finds that Section 1407 centralization would neither serve the convenience of the parties and witnesses nor further the just and efficient conduct of this litigation. Movant has failed to persuade us that any common questions of fact and law in this docket consisting of only two actions are sufficiently complex, unresolved and/or numerous to justify Section 1407 transfer. We point out that alternatives to transfer exist that can minimize whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (Jud.Pan.Mult.Lit.1978). See also Manual for Complex Litigation, Third, § 31.14 (1995).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these two actions is denied.